Exhibit 10.2
WRIGHT EXPRESS CORPORATION
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

1)  
Purpose. The purpose of the Wright Express Corporation Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to enable directors of Wright Express
Corporation (the “Company”) who are not also employees of the Company to defer
the receipt of certain compensation earned in their capacity as non-employee
directors of the Company.
  2)  
Eligibility; Participation. Directors of the Company who are not also employees
of the Company or any of its subsidiaries (“Directors”) are eligible to
participate in the Plan. An eligible Director may commence participation by
submitting to the Committee (as defined below) or its designee, a written
election to defer eligible compensation.
  3)  
Administration. The Plan shall be administered by the Compensation Committee of
the Board of Directors of the Company (the “Committee”). The Committee shall
have the authority to adopt rules and regulations for carrying out the Plan’s
intent and to interpret, construe and implement the provisions thereof.
Determinations made by the Committee with respect to the Plan, any deferral made
hereunder and any Director’s account shall be final and binding on all persons,
including but not limited to the Company, each Director participating in the
Plan and such Director’s beneficiaries.
  4)  
Deferral of Fees. Subject to such rules and procedures that the Committee may
establish from time to time, and subject to any determinations of the Company to
pay compensation to Directors from time to time, a Director may elect to defer
under the Plan all or a portion of his or her annual retainer fees, as well as
such other fees, stipends, incentive awards and other payments determined by the
Committee to be eligible for deferral from time to time that are, in each case,
otherwise payable in cash and restricted stock units (or other equity-based
forms of payment) in accordance with the Company’s policies as in effect from
time to time (such compensation, collectively, “Fees”).
     
In order to defer all or any portion of a Director’s Fees, the Director must
complete a deferral election in such form, and at such time, as determined by
the Committee in its sole discretion. An initial deferral election may be made
within 30 days after becoming a non-employee Director of the Company and shall
apply to Fees for services to be performed subsequent to making the election. A
Director who does not make an election within such 30-day period may make an
election to defer Fees for services to be performed in a subsequent calendar
year by submitting a deferral election in advance of such year pursuant to
procedures established by the Committee. Once a Director has elected to defer
any portion of the Director’s Fees, the election shall continue in force for the
remainder of the Director’s service as a member of the Board of Directors of the
Company, and shall be irrevocable for the first calendar year to which it
applies; provided, however, that a Director may, however, revoke his or her
deferral election for subsequent calendar years. Such revocation shall remain in
effect until the Director submits a new deferral election pursuant to the
procedures established by the Committee.

 



--------------------------------------------------------------------------------



 



5)  
Form of Deferral. The Company shall establish a separate deferred compensation
account on its books in the name of each Director who has elected to participate
in the Plan. A number of Restricted Stock Units (as defined in the Company’s
2005 Equity and Incentive Plan or a successor plan) (the “Stock Plan”) payable
in shares of Company common stock, par value $0.01 per share (“Company Stock”)
or, in the Committee’s discretion, cash shall be credited to each such
Director’s account as of each date (a “Deferral Date”) on which amounts deferred
under the Plan would otherwise have been paid to such Director. The Restricted
Stock Units credited to a participating Director’s account under the Plan shall
be issued under the Stock Plan.

  (A)  
Deferral of Cash Payments. The number of Restricted Stock Units credited to a
Director’s account as of each Deferral Date shall be calculated by dividing the
amount so deferred by the Fair Market Value (as defined in the Stock Plan) of a
share of Company Stock as of such Deferral Date. The Restricted Stock Units so
credited, shall be immediately vested and non-forfeitable and shall become
payable as set forth in Section 8.
    (B)  
Deferral of RSU Awards. The Director’s account shall also be credited with the
number of compensatory Restricted Stock Units awarded under the Non-Employee
Director Compensation Plan that the Director has elected to defer, if any. The
Restricted Stock Units so credited shall be subject to such vesting and other
restrictions as are set forth in such plan.

   
Except as set forth herein, the terms and conditions of the Restricted Stock
Units credited to Director’s accounts under the Plan shall be governed by the
Stock Plan, including, but not limited to, the equitable adjustment provisions
set forth in Section 5 thereof and provisions with respect to a Change in
Control (as defined in the Stock Plan).
  6)  
Dividend Equivalents. Additional Restricted Stock Units shall be credited to a
Director’s account as of each date (a “Dividend Date”) on which cash dividends
and/or special dividends and distributions are paid with respect to Company
Stock, provided that at least one Restricted Stock Unit is credited to such
Director’s account as of the record date for such dividend or distribution. The
number of Restricted Stock Units to be credited to a Director’s account under
the Plan as of any Dividend Date shall equal the quotient obtained by dividing
(a) the product of (i) the number of the vested and nonforfeitable Restricted
Stock Units credited to such account on the record date for such dividend or
distribution and (ii) the per share dividend (or distribution value) payable on
such Dividend Date, by (b) the Fair Market Value of a share of Company Stock as
of such Dividend Date.
  7)  
Restrictions of Transfer. The right of a Director or that of any other person to
the payment of deferred compensation or other benefits under the Plan may not be
assigned, transferred, pledged or encumbered except by will or by the laws of
descent and distribution.

2



--------------------------------------------------------------------------------



 



8)  
Payment of Restricted Stock Units. Each Director (or his or her beneficiary)
shall receive a one-time distribution of Common Stock with respect to all vested
and nonforfeitable Restricted Stock Units then credited to the Director’s
account under the Plan on the date which is 200 days immediately following the
date upon which such Director’s service as a member of the Company’s Board of
Directors terminates for any reason. The number of shares of the Company Stock
payable upon such distribution shall equal the number of Restricted Stock Units
credited to such Director’s account as of the date of such distribution.
Fractional shares shall be payable in cash.
     
If a Director dies prior to the complete distribution of his or her account, the
balance of the account shall be paid as soon as practicable to the Director’s
designated beneficiary or beneficiaries. A designation of beneficiary shall be
made by the Director using the form prescribed by the Committee and may be
changed by the Director at any time by filing a new form. If no beneficiary is
designated or no designated beneficiary survives the Director, payment shall be
made to the estate of the Director.
  9)  
Unfunded Plan: Creditor’s Rights. The Plan is intended to be an “unfunded”
deferred compensation plan. The obligation of the Company under the Plan is
purely contractual and benefits under the Plan shall not be funded or secured in
any way. A Director or any beneficiary shall have only the interest of an
unsecured general creditor of the Company in respect of the Restricted Stock
Units credited to such Director’s account and benefits payable under the Plan.
  10)  
Successors in Interest. The obligations of the Company under the Plan shall be
binding upon any successor or successors of the Company, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose reference
herein to the Company shall be deemed to include any such successor or
successors.
  11)  
Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware. The Company
intends that transactions under the Plan shall be exempt under Rule 16b-3
promulgated under Section 16 of the Securities Exchange Act of 1934, as amended,
unless otherwise determined by the Company.
  12)  
Termination and Amendment of the Plan. The Board of Directors of the Company may
terminate the Plan at any time; provided, that termination of the Plan shall not
adversely affect the rights of a Director or beneficiary thereof with respect to
amounts previously deferred under the Plan without the consent of such Director
and or that of such Director’s beneficiary, as applicable. The Board of
Directors of the Company may amend the Plan at any time and from time to time;
provided, however, that no such amendment shall adversely affect the rights of
any Director or beneficiary thereof with respect to amounts previously deferred
under the Plan.
  13)  
Effective Date. The Plan was initially adopted on February 16, 2005., thereafter
The Plan, as amended and restated herein, shall be effectiveas of January 1,
2007., and is amended and restated herein effective January 1, 2009.

3



--------------------------------------------------------------------------------



 



ADOPTED ON FEBRUARY 16, 2005
APPROVED ON MAY 16, 2008 AS AMENDED AND RESTATED
APPROVED ON DECEMBER 31, 2008 AS FURTHER AMENDED AND RESTATED

4